       Case 2:18-cv-00775-DN-BCW Document 16 Filed 10/11/18 Page 1 of 3




HEINZ J. MAHLER - #3832
GARY T. WIGHT - #10994
SMITH D. MONSON - #15455
KIPP AND CHRISTIAN, P.C.
Attorneys for Defendant Service King Paint & Body, LLC
dba Service King Collision Repair
10 Exchange Place, 4th Floor
Salt Lake City, Utah 84111
Telephone: (801) 521-3773
hjmahler@kippandchristian.com
gwight@kippandchristian.com
smonson@kippandchristian.com

                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH



 HEATHER P. LOMMATZSCH, an                              Case No. 2:18-cv-00775-PMW
 individual,
                                                       Magistrate Judge Paul M. Warner
               Plaintiff,

 vs.

 TESLA, INC., a California Corporation;               CORPORATE DISCLOSURE
 TESLA MOTORS UT, INC., a Utah                       STATEMENT OF DEFENDANT
 Corporation; and SERVICE KING PAINT &            SERVICE KING PAINT & BODY, LLC,
 BODY, LLC, a Texas Limited Liability               DBA SERVICE KING COLLISION
 Company DBA SERVICE KING                                     REPAIR
 COLLISION REPAIR,

               Defendants.



       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Service King Paint

& Body, LLC, dba Service King Collision Repair hereby discloses that it is wholly owned by SK

HoldCo, LLC, a Delaware Limited Liability Company, which is not publicly traded.
Case 2:18-cv-00775-DN-BCW Document 16 Filed 10/11/18 Page 2 of 3




DATED this 11th day of October, 2018.

                                   KIPP AND CHRISTIAN, P.C.

                                   /s/ Smith D. Monson
                                   _________________________________
                                   HEINZ J. MAHLER
                                   GARY T. WIGHT
                                   SMITH D. MONSON
                                   Attorneys for Defendant Service King Paint &
                                   Body, LLC dba Service King Collision Repair




                                        2
      Case 2:18-cv-00775-DN-BCW Document 16 Filed 10/11/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

       On this 11th day of October, 2018, I caused a true and correct copy of the foregoing

CORPORATE DISCLOSURE STATEMENT OF DEFENDANT SERVICE KING PAINT

& BODY, LLC, DBA SERVICE KING COLLISION REPAIR to be electronically filed

through the Utah State Court and served upon the following:


       Jeffery C. Metler
       George L. Chingas, Jr.
       Trevor F. Berrett
       MACARTHUR, HEDER & METLER, PLLC
       jeff@mhmlawoffices.com
       george@mhmlawoffices.com
       trevor@mhmlawoffices.com
       Attorneys for Plaintiff

       Tracy H. Fowler
       Kristen J. Overton
       SNELL & WILMER L.L.P.
       tfowler@swlaw.com
       Attorneys for Tesla, Inc.

       Thomas P. Branigan
       Matthew G. Berard
       BOWMAN AND BROOKE LLP
       tom.branigan@bowmanandbrooke.com
       matthew.berard@bowmanandbrooke.com
       Attorneys for Tesla, Inc.



                                            /s/ Laura S. Evans
                                            _______________________________________
                                            Laura S. Evans, Legal Secretary
                                            KIPP AND CHRISTIAN, P.C.




                                               3
